The opinion of the court was delivered, January 19th 1874, by
Gordon, J.
It is no doubt law that a receiver has no legal title in the assets which he is appointed to collect, and that without authority from the court he cannot maintain trover where they have been wrongfully converted previously to his possession: Yeager v. Wallace, 8 Wright 294. But where the goods have actually come into his possession it can hardly be contended that he could not maintain this action against one who wrongfully invaded such possession and converted the goods committed to his caro. Were such not the case he would not rise to the dignity and power of the most ordinary bailee. He would be the merest automaton that ever sprang from a legal workshop. In the case in hand, the goods were in the possession of the receiver and were sold by him by virtue of the power conferred upon him by the court for that purpose. The contract of sale was with him ; his receipt for the money to the purchaser would have been good to discharge him from the price of the goods; and for them or their price he is responsible. We are of opinion, therefore, that the receiver might maintain this suit in his own name, and that so far the ruling of the court below is right.
With reference to the set-off, which Singerly desired to set up against the price of the goods which he bought at the receiver’s sale, we are equally clear. The court took charge of the partnership of Grim & Bros, oh bill filed by one of the partners. In cases of this kind the firm assets pass into the custody of the court to await settlement between the partners. They must pass into the hands of a master for distribution. Primarily the debts of the firm are to he paid from its assets. If the firm is -solvent then those •debts will be fully paid; if not, then pro rata. Now, if each cred*115itor be allowed to purchase goods at the receiver’s sale, and pay for them by a set-off, we ean readily see how, at least this part of the proceedings of a court of equity might degenerate from a regular and orderly process to a mere scramble for the debtor’s goods. We can further see, that if the partnership prove insolvent, one creditor may get his whole claim, and another nothing. It is obvious, therefore, that the rule claimed by the defendant below would be pregnant with disorder, and would introduce uncertainty and irregularity, where the contrary is of supereminent importance. We cannot, therefore, consent to sanction such a rule.
We may say, in conclusion, that it is a mistake to suppose that the defendant had a lien upon the goods by virtue of his lease. The Act of Assembly requires the sheriff to pay out of the proceeds of his levy and sale of the tenants’ goods to the landlord a sum not exceeding one year’s rent,'but this is by virtue of the directions of the act in that special case, and not because of any lien. This act is no doubt based upon the idea that it would be inequitable to take from the landlord that which he regarded as his security for his rent, and which he might at any time seize by virtue of his warrant. But in this case there is no such equitable consideration in Singerly’s favor, inasmuch as he stands upon the same footing as other creditors of the firm and will share the proceeds with them.
Judgment affirmed.